Title: From George Washington to John Cowper, 30 July 1794
From: Washington, George
To: Cowper, John


               
                  Sir,
                  Philada 30. July 1794.
               
               By saturday’s post I received a Letter from Mr Christopher Cowper, dated the 18 Instant, enclosing one from you of the 23d of June. The Letter alluded to in the last, has been received.
               It is a very singular occurrence that the Capt:  Waglam, to whose care £140. was committed for my use, should rather choose to hazard the conveyance of it back, then deliver it to my Secretary, whom I left in this City to transact my business during my absence—who pays & receives all monies for me—& who having my books in his possession, & knowing on what account the money would have been paid, would have passed a receipt accordingly. And equally singular I think it, that now I should be asked by Mr C. Cowper (who I presume, tho’ he does not say so, writes by your order) if I will take a bill drawn by Messrs Watson Stott & Co. at 15 days sight on Messrs Hartshorne & Co. of Alexandria—adding—"should any other mode of payment be more agreeable, be pleased to point it out."
               My former Letters I conceive were pointedly expressive of my want of the money—& the bond would shew that it ought to have been paid in May 1793.  Where then is the propriety of such procrastination, when the money so idly & unaccountably
                  
                  returned by Capt. Waglam would at any time purchase a bill on this City for the amount; without the delay of writing to enquire whether I would accept a draft on a gentleman living 150 miles from me, payable in 15 days after sight; receiving my answer; forwarding the bill to this place; sending it back to Alexandria; and finally, if accepted, to wait fifteen days for payment. However, sir, if the money cannot be paid me without all these evolutions, I will receive a draft on Messrs Hartshorne & Co. for whatever sum you are pleased to allow on the bond, for which you will be credited as soon as the money is paid agreeably to the tenor of the draft. I presume (for in fact I know nothing of the state of this business) that the discharge of the bond which is assigned me for £  completes the last payment for the Land you bought of Mr John Lewis; otherwise there could have been no pretext for withholding any part of the sum due thereon. but having been led into this correspondence, from the assignment of the bond, without the least intention on my part of medling at all in the business, I must now once for all, pray you to pay so much of the said bond as you choose; inform Mr Lewis of your reasons for withholding the balance, and of the disputes about boundaries. It was he who sold the land to you, much against my judgment; for I thought at the time it was in a manner given away, & without my consent. Be this, however, as it may, & under all the disadvantages attending it, the contract must be fulfilled with good faith according to the expression of the written instrument. This Mr Lewis has more leisure, & no doubt has the disposition to do; and what he does respecting the disputed land, or disputes of any other kind, will meet my acquiescence. I am &c.
               
                  Go. Washington
               
            